OFFICE       OF   THE   ATTORNEY   GENERAL    OF   TEXAS




BonoraEle           L.   A. Wood8
State Superintendentof Pub110 InOtlw0tiOIt
Austin, !Fe=s

ma      Sir:




                    In pur letter
utewhetherornottb




                                                           . 933 being Chapter 10,
                                                           ihe 4&h Legl8l8ture,




                                      or rural high whwl.dlrtriotatibi~
                                        not mere than two hundred (200)
                                         orlginel distriut ooqoslng the
                                      or rural hi& who61 di&ricrt unit:
L. Ar Jhm@;   Poe* 2
BOA. LL, A.      Woods,    pegs   3



fmm the exueptfon am1318, theretare,'
                                    not entitled t6 receive
tMtirparktiOA         aid Under the pl?eSSAt OfJtUlir;&tiOA law, being
Bo~~o~B~U~.           933 aforesaid. Our azuver is, therefore, a
                  .
                YOU. AhO    iA&UdS    in   pOlW   l’SQUl?St    f&S   &hSBl   bd&3ndeAt
&ho61 Dlstriet.and plnce the facts are the sa~8 vltlirelsmnoe
to It as to~thk Ragor Indspendaat&ho01 Dlstriot, the ansver
vouldbs lib ssms.
                                                              Yours very truly
                                                       AtwmtEr~oFap(AB


                                                       BY
                                                                        QlhnR.Lewls
                                                                             AMisteAt